Citation Nr: 0906834	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for cervicogenic/muscle 
contraction headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The October 2002 rating decision denied 
service connection for a neck disorder, a back disorder, 
cervicogenic headaches, facial numbness, tongue numbness and 
peripheral neuropathy of the upper and lower extremities.  
The veteran filed a timely October 2003 notice of 
disagreement to all denied claims.  The RO issued a June 2004 
statement of the case, and the veteran filed a July 2004 
substantive appeal.  

The case came before the Board in March 2007, at which time 
the Board denied service connection claims for a neck 
disorder, a back disorder, cervicogenic headaches, facial 
numbness, tongue numbness.  The veteran appealed the Board's 
March 2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the matter was pending before 
the Court, in August 2008, the veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
joint motion for partial remand.  In an Order issued in 
August 2008, the Court granted the motion, vacating the 
portion of the Board's March 2007 decision denying service 
connection for residuals of neck injury, residuals of a back 
injury, and for cervicogenic headaches.  The Joint Motion 
indicated that the veteran was not pursuing an appeal as to 
the portion of the Board's decision denying entitlement to 
service connection for facial numbness and tongue numbness.

In the Board's March 2007 decision it was pointed out that in 
a May 2006 rating decision, the RO had granted service 
connection for peripheral neuropathy of the upper and lower 
extremities bilaterally, for which four separate 20 percent 
evaluations were assigned all effective from July 1, 2004.  
It was noted that since the service connection component of 
those claims had been resolved and no NOD had been filed 
subsequent to the grant of service connection, these claims 
were not before the Board at that time.  Subsequent to the 
Board's March 2007 decision, a Notice of Disagreement was 
filed in March 2007 pertaining to the initial ratings 
assigned for peripheral neuropathy of the upper and lower 
extremities and a Statement of the Case was issued in January 
2008.  However, to date, there has been no substantive appeal 
filed and therefore these claims are not currently before the 
Board for appellate consideration.

In addition, the file includes reference to a September 2008 
rating action and contains a Notice of Disagreement dated 
September 30, 2008, pertaining to some or all of the issues 
adjudicated therein.  Inasmuch as the September 2008 rating 
action is not currently associated with the file, the Board 
is unable to ascertain precisely which claims were 
adjudicated therein and which are being referenced in the 
NOD.  Accordingly, this matter is referred to the RO for 
action as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the terms of the Joint Motion for Partial Remand 
and Order, both issued in August 2008, a remand is required 
in this case as pertains to the service connection claims for 
a neck disorder, a back disorder and cervicogenic headaches.

Essentially, the joint remand indicates that VA did not 
comply with the duty to assist in this case, specifically the 
provisions of 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
Under those provisions, the duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With respect to the claimed headache disorder, it was noted 
that the 2002 VA examination report was not sufficiently 
detailed, in that the examiner did not provide an adequate 
rationale for the nexus opinion expressed therein.  The 
parties agreed that the Board erred in failing to return the 
VA examination as inadequate for rating purposes.  
Accordingly, a new examination will be ordered herein.  

As pertains to the claims for back and neck disorders, in the 
Joint Motion it was observed that pursuant to 38 C.F.R. 
§ 4.2, if an examination report is used for evaluating a 
service-connected disability does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2008); see also Bowling v. Principi, 15 Vet. App. 1, 
12 (2001), emphasizing the Board's duty to direct the RO to 
return inadequate examination reports.  Essentially, the 
parties agreed that there was insufficient medical evidence 
of record upon which the Board could render an opinion on the 
claims and that a remand was required to afford the appellant 
with a medical opinion regarding whether his complaints of 
back/neck pain were productive of any currently manifested 
clinical disability and if so, whether such disability was 
etiologically related to service or a service-connected 
disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court noted that the third prong of 38 C.F.R. 
§ 3.159(c)(4), requiring that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.  See 
also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).  
Accordingly, a medical examination which includes a request 
for specific opinions will be ordered.

In the Joint Motion it was also noted that in the 2007 
decision, the Board had referenced statements made by the 
veteran and a fellow serviceman to the effect that the 
veteran injured his neck and back while in the process of 
completing an obstacle course in basic training.  The Board 
also noted that the veteran asserted that the injuries left 
him with neck and shoulder pain, preventing him from holding 
his head straight and it was documented that he had testified 
that he did not seek treatment at the time of injury, because 
as a Marine, one was highly discouraged from seeking medical 
treatment during basic training.  In the Joint Motion it was 
observed that the Board had discounted these accounts and 
statements, reasoning that there was no indication of any 
back or neck injury in the service treatment records, and 
that the veteran and fellow servicemen, as laypeople were 
incapable of providing competent opinions regarding the 
diagnosis and etiology of the claimed back and neck 
disorders.  The Joint Motion directed the Board to consider 
the case of Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) in evaluating this lay evidence.  

In Jandreau v. Nicholson, No492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  As such, although undocumented, the 
veteran's statements and testimony to the effect that he 
sustained neck and back injuries in service during boot camp 
are considered to be credible under the Jandreau and Barr 
cases.  Accordingly, in ordering a new medical examination 
with requested medical opinions in conjunction with the neck 
and back claim, the examiner will be advised that the 
veteran's reports of service injuries as summarized herein 
are considered to be credible even in the absence of 
corroborating service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records of treatment relating to 
cervicogenic headaches, and disorders of 
the neck and back dated from April 2006 
forward, having received the necessary 
information from the veteran regarding his 
treatment sources and any necessary 
release form(s).  If any requested records 
are not available, or if the search for 
any such records otherwise yields negative 
results, that fact should be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  After any additional evidence has been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the nature, 
onset and etiology of his currently 
claimed cervicogenic headaches (this 
condition is claimed separate and apart 
from already service connected migraine 
headaches).  Provide the examiner with the 
claims file.  All necessary special 
studies or tests are to be accomplished.  
The examiner is to review the claims 
folder.  

Initially, the examiner should 
specifically address whether a diagnosis 
of cervicogenic headaches is warranted and 
should explain how this condition differs 
from migraine headaches (already service-
connected).  The examiner is requested to 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that cervicogenic 
headaches (if currently manifested) had 
their onset during his period of service 
extending from January 1954 to January 
1956 or are related, by virtue of 
causation or aggravation to any of the 
veteran's service-connected disorders, 
consisting of: migraine headaches, 
peripheral neuropathy of the right and 
left upper extremities and peripheral 
neuropathy of the right and left lower 
extremities.  The examiner must provide a 
complete rationale for all conclusions 
reached in a legible report, with 
reference as appropriate to the applicable 
facts in the case and medical principles 
that may apply to those facts.

3.  Again, after any additional evidence 
has been associated with the claims file, 
the RO should arrange for the veteran to 
undergo a VA examination to determine the 
nature, onset and etiology of any neck and 
back disorders found to be present.  
Provide the examiner with the claims file.  
All necessary special studies or tests are 
to be accomplished.  The examiner is to 
review the claims folder.

Initially, the examiner should 
specifically address whether the veteran 
has clinically manifested disabilities of 
the neck and back and specific diagnoses 
of such disorders should be made.  The 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran currently has a 
back and/or neck disorder which had its 
onset during his period of service 
extending from January 1954 to January 
1956.  In doing so, the examiner is 
advised that the veteran has provided 
credible information regarding neck and 
back injuries sustained in-service during 
boot camp, although these are not 
documented in the service treatment 
records.  The examiner must provide a 
complete rationale for all conclusions 
reached in a legible report, with 
reference as appropriate to the applicable 
facts in the case and medical principles 
that may apply to those facts.

4.  When the development requested has 
been completed, the service connection 
claims for a neck disorder and a back 
disorder should be reviewed on the merits 
by the RO, to include consideration of all 
evidence added to the file since the 
issuance of the SSOC in May 2006.  

Upon readjudication of the claims, should 
the RO determine that service connection 
is warranted for either a back or neck 
disorder, an addendum opinion should be 
sought addressing whether cervicogenic 
headaches (if currently diagnosed) are 
secondarily related either by virtue of 
causation or aggravation to a service-
connected disorder of the neck or back (as 
applicable).  The RO should then 
readjudicate the service connection claim 
for cervicogenic headaches to include 
consideration of all evidence added to the 
file since the issuance of the SSOC in May 
2006.  

If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

